DETAILED ACTION
Status of the Claims
1.	Claims 1, 4-8, 10, 12, 15-16, 18 and 20-28 are pending.
Status of Rejections - 35 USC § 112
2.	Rejection of claims 2, 3-11 and 13-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is being withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1, 4, 5, 10, 12, 15, 16, 18, 20, 21 and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson Jr. et al. (US 2019/0079043) in view of Villarreal et al. (Current Opinion in Electrochemistry, 2017, 3, 106-113, submitted by applicant as NPL on 11/15/2019), Anderson et al. (Materials Science and Engineering C, 2014, 533-537) and as evidenced by Zhong et al. (US 2018/0362349).
Claim 1, Johnson Jr. et al. teach a method [0005] comprising:
	graphene material was deposited onto a surface of an electrode substrate (copper substrate) to produce graphene-surface electrode [0026][0027], and 
	exposing the graphene-surface to a sample to measure pH of the sample ([0030] and Fig 2).
	Johnson Jr. et al. do not teach a pseudo-graphite material is deposited onto surface of electrode substrate. 
	However, Villarreal et al. teach graphitic material i.e. GUITAR material (see page 110, section GUITAR) (GUITAR material is pseudo-graphite as per applicant’s definition of being allotrope of carbon with improved property of having HET at basal plane; see ) alternative to graphene for developing electrochemical sensor to achieve faster HET across the basal plane and corrosion resistance.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Villarreal et al. to substitute graphene material with GUITAR material of Johnson Jr. et al. because GUITAR material it is less expensive then graphene and improved property of having faster HET across the basal plane and greater corrosion resistance than graphene.
Modified Johnson Jr. et al. teach chemical functionalizing the graphene/GUITAR surface [0041] but do not teach graphene/GUITAR surface is modified with oxygen-based chemistries to enhance the electrode for pH measurement. 

Therefore, it would have been obvious to one of ordinary skill in the art in view of Anderson et al. teaching to chemically functionalize the GUITAR surface of modified Johnson Jr. et al. electrode with quinone moieties because it was commonly known way of modifying the electrode surface to enhance electrode response to determine pH. 
Modified Johnson Jr. et al. in view Villarreal et al. teach non-quinonoid pseudo graphite surface OR modified Johnson Jr. et al. in view of Villareal et al. and Anderson teach quinonoid pseudo-graphite surface and according to applicant’s specification only pseudo graphite surface do not produce a peak corresponding to intercalated water when the pseudo-graphite material is analyzed by X-ray photoelectron spectroscopy (see specification [0056]), thus it would be inherent, non-quinonoid pseudo graphite surface OR quinonoid pseudo-graphite surface have the same property of having no peak corresponding to intercalated water when analyzed by X-ray photoelectron spectroscopy.

Claims 4-5, modified Johnson Jr. et al. in view of Anderson et al. teach the oxygen-based chemistries i.e. quinone moieties are attached by applying oxidization potential to the GUITAR surface i.e. in-situ oxidation (see Anderson et al. Experimental details).

Claim 10, modified Johnson et al. teach the GUITAR material has better corrosion resistance (see page 110, section GUITAR).
Claim 21, modified Johnson Jr. et al. teach pseudo-graphite electrode and graphite inherently has basal plane and an edge plane and electrochemical anodization/oxidization does lead to oxygen based chemistries attached to basal plane as evidenced by Zhong et al. (see [0075] and Fig 5b).

Claim 23, modified Johnson Jr. et al. teach an electrode that is comprised of same material as that of applicant claimed invention (see rejection of claim 1 above), thus would be apparent, modified Johnson Jr. et al. electrode is capable of measuring pH in the range of from 0 to 11. 

Claim 12, Johnson Jr. et al. teach a graphene electrode (Fig 2) comprising:
	an electrode substrate (Kapton substrate) with a surface (see Fig 2 and [0014][0024];	
graphene material was deposited onto a surface of the electrode substrate to produce graphene-surface to measure pH of the sample [0026][0027][0030].
	Johnson Jr. et al. do not teach a pseudo-graphite material is deposited onto surface of electrode substrate. 
	However, Villarreal et al. teach graphitic material i.e. GUITAR material (see page 110, section GUITAR) (GUITAR material is pseudo-graphite as per applicant’s definition of being allotrope of carbon with improved property of having HET at basal plane; see ) alternative to graphene for developoing electrochemical sensor to achieve faster HET across the basal plane and corrosion resistance.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Villarreal et al. to substitute graphene material with GUITAR material of Johnson Jr. et al. because GUITAR material it is less expensive then graphene and improved property of having faster HET across the basal plane and greater corrosion resistance than graphene.
Modified Johnson Jr. et al. teach chemical functionalizing the graphene/GUITAR surface [0041] but do not teach graphene/GUITAR substrate. 
However, Anderson et al. teach altering surface of pH electrode through electrochemical anodization of the surface with quinone (oxygen-based chemistries) to enhance electrode response (Scheme 1 and pages 533, col. 2 and 535, col. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art in view of Anderson et al. teaching to chemically functionalize the GUITAR surface of modified Johnson Jr. et al. electrode with quinone moieties because it was commonly known way of modifying the electrode surface to enhance electrode response to determine pH. 
Modified Johnson Jr. et al. in view Villarreal et al. teach non-quinonoid pseudo graphite surface OR modified Johnson Jr. et al. in view of Villareal et al. and Anderson teach quinonoid pseudo-graphite surface and according to applicant’s specification only pseudo graphite surface do not produce a peak corresponding to intercalated water when the pseudo-graphite material is analyzed by X-ray photoelectron spectroscopy (see specification [0056]), thus it would be inherent, non-quinonoid pseudo graphite
Claims 14-16, modified Johnson Jr. et al. in view of Anderson et al. teach the modification of GUITAR surface includes attaching oxygen-based chemistries i.e. quinone moieties by applying oxidization potential to the GUITAR surface i.e. in-situ oxidation (see Anderson et al. Experimental details).

Claims 15 and 16, modified Johnson Jr. et al. in view of Anderson et al. teach the oxygen-based chemistries i.e. quinone moieties are attached by applying oxidization potential to the GUITAR surface i.e. in-situ oxidation (see Anderson et al. Experimental details).

Claims 18, modified Johnson et al. teach the GUITAR material has better corrosion resistance (see page 110, section GUITAR).

Claim 24, modified Johnson Jr. et al. teach pseudo-graphite electrode and graphite inherently has basal plane and an edge plane and electrochemical anodization/oxidization does lead to oxygen based chemistries attached to basal plane as evidenced by Zhong et al. (see [0075] and Fig 5b).

Claims 25 and 26, modified Johnson Jr. et al. teach an electrode that is comprised of same material as that of applicant claimed invention (see rejection of claim 1 above), thus would be apparent, modified Johnson Jr. et al. electrode is capable of measuring pH in the ranges of from 0 to 11 and 0 to 9. 


Claim 20, Johnson Jr. et al. teach sensor (device) (Fig 2 and [0029]) comprising:
 a graphene electrode (Fig 2);
bias is supplied to electrode [0007];
an electrometer to measure the resulted current [0030];
wherein the electrode comprises an electrode substrate (Kapton substrate) with a surface (see Fig 2 and [0014][0024], graphene material was deposited onto a surface of the electrode substrate to produce graphene-surface mple [0026][0027][0030].
	Johnson Jr. et al. do not teach a pseudo-graphite material is deposited onto the surface of electrode substrate. 
	However, Villarreal et al. teach graphitic material i.e. GUITAR material (see page 110, section GUITAR) (GUITAR material is pseudo-graphite as per applicant’s definition of being allotrope of carbon with improved property of having HET at basal plane; see ) alternative to graphene for developing electrochemical sensor to achieve faster HET across the basal plane and corrosion resistance.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Villarreal et al. to substitute graphene material with GUITAR material of Johnson Jr. et al. because GUITAR material it is less expensive then graphene and improved property of having faster HET across the basal plane and greater corrosion resistance than graphene.
Modified Johnson Jr. et al. teach chemical functionalizing the graphene/GUITAR surface [0041] but do not teach graphene/GUITAR surface is modified with oxygen-based chemistries to enhance the electrode for pH measurement. 
However, Anderson et al. teach altering surface of pH electrode through electrochemical anodization of the surface with quinone (oxygen-based chemistries) to enhance electrode response (Scheme 1 and pages 533, col. 2 and 535, col. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art in view of Anderson et al. teaching to chemically functionalize the GUITAR surface of modified Johnson Jr. et al. electrode with quinone moieties because it was commonly known way of modifying the electrode surface to enhance electrode response to determine pH. 
Modified Johnson Jr. et al. in view Villarreal et al. teach non-quinonoid pseudo graphite surface OR modified Johnson Jr. et al. in view of Villareal et al. and Anderson teach quinonoid pseudo-graphite surface and according to applicant’s specification only pseudo graphite surface do not produce a peak corresponding to intercalated water when the pseudo-graphite material is analyzed by X-ray photoelectron spectroscopy (see specification [0056]), thus it would be inherent, non-quinonoid pseudo graphite surface OR quinonoid pseudo-graphite surface have the same property of having no peak corresponding to intercalated water when analyzed by X-ray photoelectron spectroscopy.

Claim 27, modified Johnson Jr. et al. teach pseudo-graphite electrode and graphite inherently has basal plane and an edge plane and electrochemical anodization/oxidization does lead to oxygen based chemistries attached to basal plane as evidenced by Zhong et al. (see [0075] and Fig 5b).

Claim 28, modified Johnson Jr. et al. teach an electrode that is comprised of same material as that of applicant claimed invention (see rejection of claim 1 above), thus would be apparent, modified Johnson Jr. et al. electrode is capable of measuring pH in the range of from 0 to 11. 

4.	Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson Jr. et al., Villarreal et al. and Anderson et al. as applied to claim 1 above, and further in view of Johnson et al. (US 2017/0008825).
	Re claims 6-8, modified Johnson do not teach the pH is measured with square wave voltammetry or open circuit potential or localized pH modulation. 
	However, Johnson et al. teach conventional methods of determining pH either with use of voltammetry method or open circuit potential and measuring pH in conjunction with localized pH modulation [0010][0078][0082][0083].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Johnson et al. teaching to apply any of the known conventional method to determine the pH in the method of modified Johnson Jr. et al. to yield similar results with reasonable expectation. 


5.	Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson Jr. et al., Villarreal et al. and Anderson et al. as applied to claim 1 above, and further in view of Zhong et al. (US 2018/0362349).
	

Claim 22, modified Johnson Jr. et al. in view of Anderson et al. teach the oxygen-based chemistry comprises contacting with solution of quinone (see section 3) but do not teach use of oxidant listed in claim 22. However, Zhong et al. teach method oxidizing graphene using acidic electrolyte such as sulphuric acid, perchloric acid or boric acid [0031].  Since, modified Johnson Jr. et al. and Zhong et al. are to same field of endeavor i.e. electrochemical oxidation of the graphite surface, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Zhong et al. teaching to use sulfuric acid as an alternative to quinone to introduce oxygen functionalities to the graphite surface. The use of sulfuric acid would have given similar results with reasonable expectation. 

Response to Arguments
Applicant's arguments filed 7/14/2021 have been fully considered but they are not persuasive. Applicant argues on page 8 of remarks that cited reference, Anderson teach anodizing carbon fiber comprises carbonyl functionality and intercalated water and thus does not teach claimed limitation of “pseudo-graphite material does not produce a peak corresponding to intercalated water”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In making the rejection, Johnson et al. in view of Villarreal et al. teach the electrode comprises pseudo-graphite material (see rejection of claim 1 above) and promoting oxygen functionalities onto the pseudo-graphite electrode according to Anderson et al. method would include anodizing pseudo-graphite material instead of carbon fiber material as asserted by the applicant and as evidenced by applicant’s teaching promoting oxygen functionalities onto the pseudo-graphite electrode does not produce a peak corresponding to intercalated water (see specification [0056]), thus combination of Johnson et al. in view of Villarreal et al. and Anderson et al. does teach the claimed limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759